Opinion issued May 20, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                                ————————————
                                NO. 01-20-00652-CV
                            ———————————
          IN RE PRINCETON CAPITAL CORPORATION, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Princeton Capital Corporation has filed a motion to dismiss its petition

for writ of mandamus, contending that the petition is moot because the trial court

ruled on the motions on which relator had originally sought a ruling.1 No opposition

to the motion has been filed.


1
      The underlying case is Princeton Capital Corporation v. Great Value Storage LLC,
      World Class Capital Group LLC, and Natin Paul, cause number 2019-18855,
      pending in the 165th District Court of Harris County, Texas, the Honorable Ursula
      Hall presiding.
      We grant the motion. We dismiss this original proceeding. Any pending

motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Landau, and Hightower.




                                        2